[Cite as State ex rel. Miller v. Lake Cty. Sheriff Dept., 2020-Ohio-3245.]


                                        IN THE COURT OF APPEALS

                                    ELEVENTH APPELLATE DISTRICT

                                               LAKE COUNTY, OHIO


STATE OF OHIO ex rel. OTIS S. MILLER,                      :           PER CURIAM OPINION

                 Relator,                                  :
                                                                       CASE NO. 2020-L-026
        - vs -                                             :

LAKE COUNTY SHERIFF                                        :
DEPARTMENT, et al.,
                                                           :
                 Respondents.
                                                           :


Original Action for Writ of Replevin.

Judgment: Petition dismissed.


Otis S. Miller, pro se, PID: A754-280, Richland Correctional Institution, 1001
Olivesburg Road, P.O. Box 8107, Mansfield, OH 44905 (Relator).

David M. Smith and Terence L. Williams, Mazanec, Raskin & Ryder Co., L.P.A., 100
Franklin’s Row, 34305 Solon Road, Cleveland, OH 44139 (For Respondent, Lake
County Sheriff Department).

Charles E. Coulson, Lake County Prosecutor, Lake County Administration Building,
105 Main Street, P.O. Box 490, Painesville, OH 44077 (For Respondent, Painesville
Police Department).



PER CURIAM.

        {¶1}     Relator, Otis S. Miller, has filed an original action for writ of replevin in this

matter. Respondents, Lake County Sheriff Department, et al., have filed a motion to

dismiss, pursuant to Civ.R. 12(B)(6).
      {¶2}   The jurisdiction of a court of appeals to hear original actions, however, is

defined in the Ohio Constitution:

      {¶3}   The courts of appeals shall have original jurisdiction in the following:

      {¶4}   (a) Quo warranto;

      {¶5}   (b) Mandamus;

      {¶6}   (c) Habeas corpus;

      {¶7}   (d) Prohibition;

      {¶8}   (e) Procedendo;

      {¶9}   (f) In any cause on review as may be necessary to its complete

determination. Ohio Const. Art. IV, Section 3(B)(1).

      {¶10} This court has no original jurisdiction to consider an action in replevin.

Respondents’ motion is therefore granted and relator’s petition is dismissed.


CYNTHIA WESTCOTT RICE, J., MATT LYNCH, J., MARY JANE TRAPP, J., concur.




                                            2